Citation Nr: 1114209	
Decision Date: 04/12/11    Archive Date: 04/21/11

DOCKET NO.  08-20 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a compensable disability rating for residuals of a gunshot wound  (GSW) to the left anterior chest.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss. 

3.  Entitlement to service connection for bilateral hearing loss.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for tinnitus. 

5.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1952 to November 1955, and from February 1956 to September 1957.  He was awarded the Combat Infantry Badge (CIB) and the Purple Heart. 

These matters come before the Board of Veterans' Appeals (BVA or Board) from a November 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Atlanta, Georgia.

The Veteran testified before the undersigned Veterans Law Judge in January 2011.  A transcript of the hearing is of record.  Additional evidence was submitted at his BVA hearing with waiver of RO consideration.

The Board additionally notes that the Veteran raised a clear and unmistakable error (CUE) claim with the November 2006 rating decision denying his claims for bilateral hearing loss and tinnitus at his January 2011 BVA hearing.  See BVA Hearing Transcript (T.) at 3.  However, the Board notes that at this juncture, the determination as to whether there was CUE in the November 2006 rating decision is premature, as this rating decision is currently on appeal.  As such, the Board will not refer this claim at this time. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

FINDINGS OF FACT

1.  The Veteran's residuals of a GSW of the left anterior chest are not more than slightly disabling.

2.  In a decision dated in February 2003, the RO denied the Veteran's claim for service connection for bilateral hearing loss, based on the finding that the medical evidence did not demonstrate a current hearing loss disorder for VA purposes; the Veteran did not appeal the February 2003 decision within one year of being notified.

3.  Evidence received since the February 2003 rating decision relates to an unestablished fact necessary to substantiate the claim for entitlement to service connection for bilateral hearing loss.

4.  In a decision dated in February 2003, the RO denied the Veteran's claim for service connection for tinnitus, based on the finding that the medical evidence did not demonstrate tinnitus; the Veteran did not appeal the February 2003 decision within one year of being notified.

5.  Evidence received since the February 2003 rating decision relates to an unestablished fact necessary to substantiate the claim for entitlement to service connection for tinnitus.

6.  The Veteran's current bilateral hearing loss is related to active duty service.

7.  The Veteran's current tinnitus is related to active duty service. 





(CONTINUED NEXT PAGE)

CONCLUSIONS OF LAW

1.  A compensable disability evaluation for residuals of a GSW to the left anterior chest is not warranted.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.2, 4.7, 4.10, 4.14, 4.55, 4.56, 4.73, Diagnostic Code (DC) 5321 (2010).

2.  The February 2003 rating decision that denied service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105 (West 2002), 38 C.F.R. §§ 3.160(d), 20.201, 20.302, 20.1103 (2010).

3.  New and material evidence has been received to reopen the claim of entitlement to service connection for bilateral hearing loss.  38 U.S.C.A. §§ 5107, 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2010).

4.  The February 2003 rating decision, which denied the Veteran's claim of entitlement to service connection for tinnitus is final.  38 U.S.C.A. § 7105 (West 2002), 38 C.F.R. §§ 3.160(d), 20.201, 20.302, 20.1103 (2010).

5.  New and material evidence has been received to reopen the claim of entitlement to service connection for tinnitus.  38 U.S.C.A. §§ 5107, 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2010).

6.  Giving the Veteran the benefit of the doubt, bilateral hearing loss was incurred in service.  38 U.S.C.A. §§ 1110, 1111, 1112, 1131, 1132, 5103(a), 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2010).

7.  Giving the Veteran the benefit of the doubt, tinnitus was incurred in active duty service.  38 U.S.C.A. §§ 1110, 1111, 1112, 1131, 1132, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.   VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

With respect to the claims to reopen, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, VA is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  

In this case, the Board finds sufficient evidence to reopen the Veteran's claims for bilateral hearing loss and tinnitus.  Moreover, with respect to the underlying claims for bilateral hearing loss and tinnitus on the merits, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  

The Veteran's increased rating claim for residuals of a GSW to the left anterior chest arises from his disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

As to VA's duty to assist, the RO associated the Veteran's VA treatment records.  The Board parenthetically notes that many of the Veteran's service treatment records have been deemed missing.  The United States Court of Appeals for Veterans Claims (Court) has held that in cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule where applicable.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  Because of missing records, the analysis below has been undertaken with this heightened duty in mind.  The RO informed the Veteran, in a letter dated March 2006, of the potential unavailability of his service treatment records due to a July 1973 fire at the National Archives and Records Administration.  The Veteran submitted a NA Form 13055 so that a thorough search could be requested for his military medical records.  In the November 2006 rating decision, the Veteran was informed that efforts to obtain service treatment records from all potential sources were unsuccessful.  The Board notes that an August 1957 separation examination and information from a hospital admission card have been associated with the claims file.  In any event, given the relatively asymptomatic nature of the Veteran's gunshot wound presently, and that the wound occurred nearly 50 years ago, the service treatment records would have little bearing on how the disability is rated today.  The Board therefore finds that the RO has satisfied its duty to assist in obtaining the Veteran's in-service treatment records to the extent possible under the circumstances.

Next, the Veteran was afforded a VA examination in August 2006.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's residuals of a GSW to the left anterior chest since the August 2006 VA examination.  The Board finds the above VA examination to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate his disability under the applicable rating criteria.  

In January 2011, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims recently held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties:  (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

Here, during the January 2011 BVA hearing, the undersigned Veterans Law Judge enumerated the issues on appeal.  See T. at 2.  Also, information was solicited regarding the severity of his residuals of a GSW to the left anterior chest (5-6).  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any evidence that might be available that had not been submitted.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's claim.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

The Board concludes that all the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Increased Rating- Residuals GSW Left Anterior Chest

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2010).  

However, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2010). 

At the outset, the Board notes that the Veteran is appealing the initial disability rating assigned for his residuals of a GSW to the left anterior chest.  As such, the claim requires consideration of the entire time period involved, and contemplate staged ratings where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

38 C.F.R. § 4.56(d) provides that ratings for muscle injuries shall be classified as slight, moderate, moderately severe, or severe-depending on the type of injury sustained, the history and complaints, and the objective clinical findings.  For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement.  38 C.F.R. § 4.56(c).

38 C.F.R. § 4.56(d)(1)(i) indicates that, as to the type of injury, slight disability of muscles will stem from a simple wound of a muscle without debridement or infection.  As to history and complaints, 38 C.F.R. § 4.56(d)(1)(ii) indicates that service department record of superficial wound with brief treatment and return to duty is to be expected.  Healing with good functional results and no cardinal signs or symptoms of muscle disability, as defined in 38 C.F.R. § 4.56(c).  As to objective findings, 38 C.F.R. § 4.56(d)(1)(iii) requires minimal scarring, no evidence of facial defect, atrophy or impaired tonus and no impairment of function or metallic fragments retained in muscle tissue.

38 C.F.R. § 4.56(b) provides that a through-and-through injury with muscle damage shall be evaluated as no less than a moderate injury for each group of muscles damaged.  38 C.F.R. § 4.56(d)(2)(i) indicates that, as to the type of injury, moderate disability of muscles will stem from a through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection.  As to history and complaints, 38 C.F.R. § 4.56(d)(2)(ii) focuses on service department records or other evidence of in-service treatment for the wound. VA also must consider whether the veteran has had consistent complaints of one or more of the cardinal signs and symptoms of muscle disability, as defined in 38 C.F.R. § 4.56(c), particularly a lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  As to objective findings, 38 C.F.R. § 4.56(d)(2)(iii) requires looking at entrance and (if present) exit scars, small or linear, indicating short track of missile through muscle tissue with some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.

Under 38 C.F.R. § 4.73, DC 5321, the muscles of Muscle Group XXI (21) govern respiration.  A slight disability of Muscle Group XXI warrants a noncompensable (i.e., 0 percent) rating; a moderate muscle disability warrants a 10 percent rating; and a moderately severe or a severe muscle disability warrants a 20 percent rating.

Note 3 to the DCs for rating Restrictive Lung Disease, DCs 6840 through 6845, at 38 C.F.R. § 4.97, provides that gunshot wounds of the pleural cavity with bullet or missile retained in lung, pain or discomfort on exertion, or with scattered rales or some limitation of excursion of the diaphragm or of lower chest expansion shall be rated at least 20 percent disabling.  Disabling injuries of the shoulder girdle muscles (Muscle Groups I to IV) shall be separately rated and combined with ratings for respiratory involvement. Involvement of Muscle Group XXI, however, shall not be separately rated.

The available service treatment record consists of an August 1957 separation examination.  A scar of the chest was noted.  The Veteran's DD 214, from his first period of active duty service, reflects that he suffered a bullet wound of the chest in July 1953.  Information obtained from a hospital admission card reflects that the Veteran was hospitalized in July 1953 for a gunshot wound to his hand.  No mention of his chest was made at that time.  No additional in-service treatment records are available.  

On VA examination in August 2006, the Veteran reported that he had been injured by a single bullet to his left anterior chest.  He reported that the wound was through and through and that he had been hospitalized for this injury.  He indicated that in-service treatment had lasted for 12 weeks, although he reflected that most of this time was for his separately service-connected right upper extremity bullet wound.  The Veteran stated that the degree of destruction involved muscle, although his muscle condition did not cause any pain.  He reported no loss of strength, weakness, fatigue, pain or impairment of coordination.  He further noted no complications from the muscle injuries and indicated that he is not receiving any treatment for this condition.  The Veteran reported that the injuries did not affect the functioning of the body and he could keep up with his normal work requirements. 

Upon physical examination, the VA examiner noted no visible wounds or scars on the chest.  The VA examiner indicated that for Muscle Group XXI, strength was graded at 5.  A chest X-ray completed at that time reflected mild chronic obstructive pulmonary disease (COPD), with chest X-ray being otherwise unremarkable.  The Veteran was diagnosed with status post bullet wound to the chest.  The VA examiner indicated that despite the Veteran's subjective reports of sustaining a bullet wound to the left anterior chest, the objective factors were lacking since he had no visible scar on the thorax and no obvious muscular injury.  The VA examiner further opined that the COPD noted on the chest X-ray was not related to the claimed chest condition but is at least as likely as not related to the Veteran's previous tobacco use.  The VA examiner concluded her report indicating that the Veteran's chest injury did not impair his functioning.

At the Veteran's January 2011 BVA hearing, the Veteran reported that the residuals of his gunshot wound were "really not much."  See T. at 5.  He stated that "every once in a while, you can tell just a little bit, but mostly it was just a flesh wound.  It never did go into the cavity."  See Id.  The Veteran reported that he used to have a scar but that it was no longer there. See Id.  He reported that this scar "doesn't bother me now."  See T. at 6.  Although he reported problems breathing, the Veteran reported that he did not think it was related to his service-connected gunshot residuals.  See Id. 

Here, despite his assertion of sustaining a through-and-through wound, the objective evidence reflects that the Veteran's initial wound did not injure his muscle.  Moreover, while a scar was noted on his final separation examination, there is no current scar.  The Veteran even testified at his January 2011 BVA hearing that he no longer had a scar, and that it did not presently bother him.. Further, the Veteran conceded at his January 2011 BVA hearing that the residuals of his gunshot wound were "really not much."  See T. at 5.  

Although a through-and-through injury with muscle damage shall be evaluated as no less than a moderate injury for each group of muscles damaged pursuant to 38 C.F.R. § 4.56(b), the objective evidence as reported on his August 2006 VA examination indicates that there was no obvious muscular injury.  Therefore, without a muscular injury an increased rating is not warranted under 38 C.F.R. § 4.56(b).  Moreover, although the Veteran may have had a scar associated with the initial injury, the current objective evidence, and testimony from the Veteran reflect that he no longer suffers from a chest scar.  As such, a separate rating for a skin disability is not warranted at this juncture.  See Esteban v. Brown, 6 Vet. App. 259 (1994) (evaluations for distinct disabilities resulting from the same injury could be combined so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition).

The Board has further considered that no cardinal signs and symptoms of a muscle disability were reported by the Veteran at his August 2006 VA examination.  Furthermore, a finding of COPD on an August 2006 X-ray has been associated with a past smoking history, not his service-connected residuals of GSW to the left anterior chest.  

Accordingly, the evidence is insufficient to allow the Board to conclude anything other than that the injury caused no more than a slight muscle injury to Muscle Group XXI.  And, since a moderate injury is required for a compensable rating of 10 percent, there is no basis for assigning a compensable disability rating.

The Board has also considered the statements of the Veteran that his disability is worse, which he does not necessarily maintain.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of this disorder-according to the appropriate diagnostic codes.  

Such competent evidence-concerning the nature and extent of the Veteran's residuals of a GSW to the left anterior chest-has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluation.  The medical findings (as provided in the examination report) directly address the criteria under which this disability is evaluated.  

Based on the evidence, the Board finds that a compensable rating for his residuals of a GSW to the left anterior is not warranted. 

The Board has also considered whether the Veteran is entitled to a referral for an extraschedular rating, which is a component of a claim for an increased rating under Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The Court recently clarified the analytical steps necessary to determine whether referral for such consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  A determination of whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology first must be made by the RO or Board.  If the rating criteria are inadequate, the RO or Board must proceed to determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.

In this case, there has been no showing that the Veteran's disability picture could not be contemplated adequately by the applicable schedular rating criteria discussed above.  The Veteran's residuals of a GSW to the left anterior were applied to the applicable rating criteria, general counsel opinions, and case law.  Although the applicable criteria provide for higher ratings, the Board fully explained why a compensable rating is not warranted.  Given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's residuals of a GSW to the left anterior disability picture includes exceptional factors.  Referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible for his residuals of a GSW to the left anterior chest, he has not submitted evidence of unemployability, or claimed to be unemployable.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

III. New and Material

Unappealed rating decisions are final with the exception that a claim may be reopened by submission of new and material evidence.  When a veteran seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new" and "material."  

Second, if VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of the Veteran's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  When making determinations as to whether new and material evidence has been presented, the RO must presume the credibility of the evidence.  Justus v. Principi, 3 Vet. App. 510 (1992).  

VA regulation defines "new" as evidence not previously submitted and "material" as evidence related to an unestablished fact necessary to substantiate the claim.  If the evidence is new and material, the question is whether the evidence raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

Historically, the Veteran initially filed claims of entitlement to service connection for bilateral hearing loss and tinnitus in January 2003.  The RO, in February 2003 denied the Veteran's claim for bilateral hearing loss and tinnitus, in pertinent part, based on a finding that there was no evidence that the claimed conditions existed.  The Veteran did not appeal that decision within a year, and it became final. 38 C.F.R. § 20.1103.

The Veteran filed claims of entitlement to service connection for bilateral hearing loss and tinnitus in January 2006.  In November 2006, the RO denied the Veteran's claims on the basis that new and material evidence had not been demonstrated.  He appealed. 

The Board finds that new and material evidence has been submitted since the last final rating decision.  The evidence of record at the time of the last final rating decision in February 2003 included an August 1957 separation examination and VA treatment records.  The RO essentially determined that the Veteran did not demonstrate hearing loss for VA purposes and that the evidence did not establish a diagnosis of tinnitus.  

The evidence added to the record since the last final rating decision includes an August 2006 VA examination and a January 2011 private audiological examination.  Significantly, the new evidence demonstrates diagnoses of bilateral hearing loss and tinnitus. 

The Board finds that the evidence submitted since the February 2003 RO decision is new in that it was not associated with the claims folder prior to the February 2003 RO decision and material because it relates to unestablished facts necessary to substantiate the claims and raises a reasonable possibility of substantiating the claims.  Therefore, his bilateral hearing loss and tinnitus claims will be reopened.

IV.  Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110 (West 2002).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

For VA purposes, hearing impairment is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Initially, the Board finds that a hearing loss disability for VA compensation purposes has been shown.  An August 2006 VA audiological examination report revealed speech recognition scores of 85 percent in his right ear and 80 percent in his left ear.  Moreover, a diagnosis of tinnitus was rendered at that time. 

In considering in-service incurrence, the Board initially notes that the available service treatment records fail to demonstrate any complaints or treatment referable to hearing loss or tinnitus.  An August 1957 separation examination, noted normal whisper hearing test results.  However, this does not in itself preclude a grant of service connection.  Indeed, service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).  

In this regard, the Board has considered the Veteran's DD Form 214's.  The DD 214 from his first period of active duty service (November 1952- November 1955) reflects that he was awarded the Purple Heart and the CIB.  These awards reflect that the Veteran participated in combat, which allows for a statutory presumption of exposure to high levels of noise and/or acoustic trauma.  38 U.S.C.A. § 1154(b) (West 2002).

Following service, the medical evidence does not demonstrate any complaints or treatment referable to either ear until his a September 2002 statement.  In a subsequent August 2006 VA audiological examination, the Veteran was diagnosed with bilateral hearing loss and tinnitus. 

The Board notes that an August 2006 VA examiner proffered an opinion as to the etiology of the Veteran's bilateral hearing loss and tinnitus.  The VA examiner reviewed the Veteran's history and conducted a physical examination of the Veteran.  The VA examiner considered the Veteran's reported history of firing weapons in service without hearing protection.  After military service, he worked as a textile worker for 36 years with hearing protection and used power tools with hearing protection.  The Veteran reported difficulty hearing and understanding with frequent ringing in both ears.  He reported tinnitus for 49 years.  The VA examiner indicated that the Veteran had sensorineural hearing loss.  If treated, she commented that it would not cause a change in the hearing loss threshold level.  She opined that the etiology of the Veteran's bilateral hearing loss was at least as likely as not related to noise exposure in the military service.  She additionally opined that the etiology of the Veteran's tinnitus was due to the same cause as hearing loss. 

Based on the August 2006 VA examiner's opinion, the Veteran's complaints and history of noise exposure, and the evidence reflecting hearing loss for VA purposes and a diagnosis of tinnitus, the Board finds that the doctrine of reasonable doubt supports a grant of service connection for bilateral hearing loss and tinnitus.  


ORDER

A compensable disability rating for residuals of a GSW to the left anterior chest is denied.

New and material evidence to reopen a claim of entitlement to service connection for bilateral hearing loss has been received, to this extent, the appeal is granted.

New and material evidence to reopen a claim of entitlement to service connection for tinnitus has been received, to this extent, the appeal is granted.

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


